The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 5-9 and 15-19 are have been canceled.  

Allowable Subject Matter
Claims 2 and 12 have been canceled by the applicant.  This application is in condition for allowance except for the presence of claims 5-9 and 15-19 directed to a species non-elected without traverse.  Accordingly, claims 5-9 and 15-19 have been canceled.  Claims 1, 3-4, 10-11 and 13-14 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Hashimoto et al. (U.S. 2013/0151053 A1) teaches a control apparatus for a hybrid vehicle includes, as a drive power source, a hybrid system that has an engine and a motor. The control apparatus includes a control unit configured to reduce an output of the hybrid system and 
Regarding independent claim 1, Hashimoto taken either independently or in combination with the prior art of record fails to teach or render obvious implementing the deceleration request as regenerative brake torque of the electric motor while the acceleration request and the deceleration request are simultaneously made, wherein the predetermined condition is satisfied when the function of limiting traction force is released and the brake override function is released in conjunction with the other claim limitations.  
Regarding independent claim 10, Hashimoto taken either independently or in combination with the prior art of record fails to teach or render obvious implementing the deceleration request as regenerative brake torque of the electric motor while the acceleration request and the deceleration request are simultaneously made, wherein the predetermined condition is satisfied when the function of limiting traction force is released and the brake override function is released in conjunction with the other claim limitations.  
Regarding independent claim 11, Hashimoto taken either independently or in combination with the prior art of record fails to teach or render obvious implementing the deceleration request as regenerative brake torque of the electric motor while the acceleration request and the deceleration request are simultaneously made, wherein the predetermined condition is satisfied when the function of limiting traction force is released and the brake override function is released in conjunction with the other claim limitations.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668